      Case 18-15710-leb         Doc 17     Entered 10/09/18 12:17:18         Page 1 of 2



 1   JEFFREY G. SLOANE, ESQ.                                        E-FILED: October 9, 2018
     Nevada Bar No. 000784
 2   2520 St. Rose Pkwy, Suite 301
     Henderson, Nevada 89074
 3   Telephone: (702) 269-8570
     Facsimile: (702) 837-1650
 4   Email: jeff@jsloanelaw.com
     Attorneys for Creditor/Movant
 5   AMERICREDIT FINANCIAL SERVICES, INC.,
     dba GM FINANCIAL
 6
 7                              UNITED STATES BANKRUPTCY COURT
 8                                         DISTRICT OF NEVADA
 9   In Re:                                                 )       In Proceedings Under
                                                            )       Chapter 7
10   ROBERT WAYNE NOKLEY, SR.                               )
     and KAREN YVONNE NOKLEY,                               )       BK-S-18-15710-leb
11                                                          )
                                                            )       Trustee: Lenard E. Schwartzer
12                                                          )
                                Debtors                     )       Date: November 13, 2018
13                                                          )       Time: 1:30 p.m.
                                                            )
14
15    CERTIFICATE OF SERVICE ON MOTION FOR RELIEF FROM STAY, PROPOSED
                   ORDER AND NOTICE OF HEARING THEREON
16
17            Pursuant to FRCP 5(b) I hereby certify that I am an employee of Jeffrey G. Sloane, Esq., of
18   the Law Offices of Jeffrey G. Sloane, and that on October 9, 2018, I served the above referenced
19   documents in the United States Mail, first class postage prepaid, or by electronic service as indicated,
20   to the following:
21   ROBERT WAYNE NOKLEY, SR.
     6391 TEMPTING CHOICE AVENUE
22   LAS VEGAS, NV 89131
23   KAREN YVONNE NOKLEY
     6391 TEMPTING CHOICE AVENUE
24   LAS VEGAS, NV 89131
25   ECF SERVICE:
26   LENARD E. SCHWARTZER
     trustee@s-mlaw.com, lbenson@s-mlaw.com,nv17@ecfcbis.com,les@trustesolutions.net
27
      Case 18-15710-leb   Doc 17    Entered 10/09/18 12:17:18    Page 2 of 2



 1   U.S. TRUSTEE - LV - 7
     USTPRegion17.LV.ECF@usdoj.gov
 2
 3        DATED: October 9, 2018.
 4
                                           /s/ Kristi Miller
 5                                         An Employee of Jeffrey G. Sloane, Esq.
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
